--------------------------------------------------------------------------------

EXHIBIT 10.47


CAMERON INTERNATIONAL CORPORATION
 
Restricted Stock Unit Award Agreement
(October 17, 2013)
 
This RESTRICTED STOCK UNIT AWARD AGREEMENT (the “Award Agreement”) is between
the employee named in the Notice of Grant of Award (“Participant”) and Cameron
International Corporation (the “Company”), in connection with the Restricted
Stock Units (“RSU”) granted to Participant by the Company under the Company’s
Equity Incentive Plan  (the “Plan”).  For purposes of this Award Agreement,
“Employer” means the Company or Subsidiary that employs the Participant on the
applicable date. All capitalized terms not defined in this Award Agreement shall
have the same meaning as set forth in the Plan.
 
1.            Effective Date of RSUs.
 
(a)            The Company hereby grants to the Participant, on the terms and
conditions set forth herein, an award of RSUs (the “Award”), effective October
17, 2013 (“Effective Date”).
 
(b)            This Award is a commitment to issue one share of Cameron common
stock (“Shares”) for each RSU specified on the Notice of Grant of Award pursuant
to the terms of the Award Agreement, subject to the Participant’s acceptance of
this Agreement in writing or electronically in the manner prescribed by the
Company or its third party administrator.
 
(c)            Notwithstanding the foregoing, the Company may, in its sole
discretion, settle the RSUs in the form of (i) a cash payment to the extent
settlement in Shares (1) is prohibited under local law, (2) would require the
Participant or the Company to obtain the approval of any governmental and/or
regulatory body in the Participant’s country of residence (and country of
employment, if different), or (3) is administratively burdensome; or (ii)
Shares, but require the Participant to immediately sell such Shares (in which
case, this Award Agreement shall give the Company the authority to issue sales
instructions on the Participant’s behalf).
 
2.            Terms Subject to the Plan.  This Award Agreement is expressly
subject to the terms and provisions of the Plan, as indicated in the
Participant’s Notice of Grant of Award.  A copy of the Plan is available from
the Corporate Secretary upon request.  In the event there is a conflict between
the terms of the Plan and this Award Agreement, the terms of the Plan shall
control.
 
3.            Vesting Schedule.  The Award shall become vested, in three
installments as follows: one-third on January 1, 2015, one-third on January 1,
2016, and one-third on January 1, 2017 (the “Scheduled Vesting Dates”) provided
(i) the Company achieves Net Income of $50 Million or more in the calendar year
2014, and (ii) there has been continuous employment of the Participant by the
Company and/or a Subsidiary from the Effective Date to the Scheduled Vesting
Dates, subject to Section 4.  All RSUs which become vested shall be payable in
accordance with Section 5 hereof.

--------------------------------------------------------------------------------

 
4.            Termination of Employment.  Notwithstanding the foregoing:
 
(a)            If the Participant’s employment terminates at age 60 or older for
reasons other than “Cause” (as defined below), and the Participant has at least
ten years of continuous employment with the Company or a Subsidiary, any
unvested RSUs shall vest according to the terms of the Award; except that,
unless the Participant is an Executive Officer, as determined annually by the
Chief Executive Officer, age 65 or older and has at least ten years of
continuous employment with either or both of the Company or a Subsidiary at the
time of termination, if such termination occurs before January 1, 2015, the
number of RSUs that will continue to vest shall be reduced to be proportionate
to the number of days worked during 2014 and 365, with the balance of the Award
to be immediately cancelled.
 
(b)            If the Participant’s employment terminates by reason of the death
or “Long-Term Disability” (as defined below) of the Participant, the Award shall
immediately vest in full as of the date of death or the date of such termination
and the Shares shall be delivered in accordance with Section 5.
 
(c)            If the Participant’s employment terminates by reason of a
workforce reduction, the Award shall vest according to the terms of the
Award and the Shares shall be delivered in accordance with Section 5; except
that, unless the Participant is an Executive Officer, as determined annually by
the Chief Executive Officer, age 65 or older and has at least ten years of
continuous employment with either or both of the Company or a Subsidiary at the
time of termination, if such termination occurs within one year from the
Effective Date, the number of RSUs that will vest in full shall be reduced to be
proportionate to the number of days between the Effective Date and the date of
termination and 365, with the balance of the Award to be immediately cancelled.
 
(d)            Not withstanding any other agreement between the Company (or a
Subsidiary) and the Participant, if there is a termination of Participant’s
employment either by the Employer without “Cause” or by the Participant for Good
Reason in connection with a Change in Control, the award shall immediately vest
and the Shares shall be delivered in accordance with Section 5.
 
(e)            If the Participant’s employment terminates for reasons other than
for those addressed in Sections 4(a)-(d), all unvested RSUs subject to this
Award shall be forfeited upon Participant’s termination of employment.
 
(f)            For purposes of clarity and unless otherwise determined by the
Committee in its sole discretion, any termination of employment shall be
effective as of the date on which the Participant’s active employment ends and
will not be extended by any notice period mandated under local law (e.g., active
employment will not include a period of “garden leave” or similar period
pursuant to local law). The Committee shall have the exclusive discretion to
determine when the Participant is no longer actively employed for purposes of
the RSUs.
 
(g)            “Cause” for the purposes hereof, shall mean the Participant has
(1) engaged in gross negligence or willful misconduct in the performance of his
or her duties and responsibilities respecting his or her position with the
Company or Employer; (2) willfully refused, without proper legal reason, to
perform the duties and responsibilities respecting his or her position with the
Company or Employer; (3) breached any material policy or code of conduct
established by the Company or Employer; (4) engaged in conduct that Participant
knows or should know is materially injurious to the Company or Employer; (5)
been convicted of a felony or a misdemeanor involving moral turpitude; or (6)
engaged in an act of dishonest or impropriety which materially impairs the
Participant’s effectiveness in his or her position with the Company or Employer.

--------------------------------------------------------------------------------

 
(h)            “Long-Term Disability” for the purposes hereof, shall mean the
Participant is unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve months.
 
(i)            “Change in Control” for the purposes of this Award, shall mean
the earliest date on which:
 

i. any Person is or becomes the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the Company
representing 20% or more of the combined voting power of the Company’s
outstanding voting securities, other than through the purchase of voting
securities directly from the Company through a private placement; or

 

ii. individuals who constitute the Board on the date hereof (the “Incumbent
Board”) cease for any reason to constitute at least a majority thereof, provided
that any person becoming a director subsequent to the date hereof whose
election, or nomination for election by the Company’s shareholders, was approved
by a vote of at least two-thirds of the directors comprising the Incumbent Board
shall from and after such election be deemed to be a member of the Incumbent
Board; or

 

iii. a merger or consolidation involving the Company or its stock, or an
acquisition by the Company, directly or indirectly or through one or more
subsidiaries, of another entity or its stock or assets in exchange for the stock
of the Company unless, immediately following such transaction 50% or more of the
then outstanding voting securities of the surviving or resulting corporation or
entity will be (or is) then beneficially owned, directly or indirectly, by all
or substantially of the individuals and entities who were the beneficial owners
of the Company’s outstanding voting securities immediately prior to such
transaction (treating, for purposes of determining whether the 50% or more
continuity test is met, any ownership of the voting securities of the surviving
or resulting corporation or entity that results from a stockholder’s ownership
of the stock of, or their ownership interest in, the corporation or other entity
with which the Company is merged or consolidated as not owned by persons who
were beneficial owners of the Company’s outstanding voting securities
immediately prior to the transaction); or

 

iv. all or substantially all of the assets of the Company are sold or
transferred to a Person as to which (a) the Incumbent Board does not have
authority (whether by law or contract) to directly control the use or further
disposition of such assets and (b) the financial results of the Company and such
Person are not consolidated for financial reporting purposes.

--------------------------------------------------------------------------------

 
Anything else in this definition to the contrary notwithstanding, no Change in
Control shall be deemed to have occurred by virtue of any transaction which
results in the Participant, or a group of Persons which includes the
Participant, acquiring 20% or more of either the combined voting power of the
Company’s outstanding voting securities or the voting securities of any other
corporation or entity which acquires all or substantially all of the assets of
the Company, whether by way of merger, consolidation, sale of such assets or
otherwise.
 
For the purposes of this Award Agreement, a termination in connection with a
Change in Control shall mean a Change in Control shall have occurred and there
has occurred a termination of the Participant’s employment with the Company or a
Subsidiary either by the Company or a Subsidiary without Cause (as defined
below), or by the Participant for Good Reason (as defined below) during the
Effective Period (as defined below).
 
(j)            The “Effective Period” shall mean for the purposes of this Award
Agreement the period from (A) the earliest date to occur of any of the
following: (1) any of the events set forth under the definition of Change in
Control shall have occurred; (2) the receipt by the Company of a Schedule 13D
stating the intention of any person to take actions which if accomplished, would
constitute a Change in Control; (3) the public announcement by any person of its
intention to take any such action, in each case without regard for any
contingency or condition which has not been satisfied on such date; (4) the
agreement by the Company to enter into a transaction which, if consummated,
would result in a Change in Control; or (5) consideration by the Board of a
transaction which, if consummated, would result in a Change in Control and
continues until (B) the Scheduled Vesting Date, provided that the Change in
Control is consummated prior to the last Scheduled Vesting Date.
 
(k)            If, however, an Effective Period occurs but the proposed
transaction to which it relates ceases to be actively considered or pending, the
Effective Period will be deemed not to have commenced for purposes of this
Agreement. If, however, an Effective Period occurs with respect to a proposed
transaction which ceased to be actively considered but for which active
consideration is revived, the Effective Period with respect to the Change in
Control that ultimately occurs shall begin on the date upon which consideration
was revived and continue until the Scheduled Vesting Date, provided that the
consummation of the Change in Control occurs prior to the last Scheduled Vesting
Date.

--------------------------------------------------------------------------------

 
(l)            “Good Reason” for the purposes of the Award Agreement shall mean
the occurrence of any of the following without the Participant’s express written
consent: (1) a material change in the Participant’s status, title(s) or
positions(s) with the Company, including as an officer of the Company, as in
effect immediately prior to the Effective Period which in the Participant’s
reasonable judgment, does not represent a promotion, with commensurate
adjustment of compensation, from the Participant’s status, title(s) and
positions(s) immediately prior to the Effective Period; or the assignment to the
Participant of any duties or responsibilities which, in the Participant’s
reasonable judgment, are materially inconsistent with such status, title(s) or
positions(s); or any removal of the Participant from or any failure to reappoint
or reelect the Participant to such position(s); provided that the circumstances
described in this item (1) do not apply if as a result of the Participant’s
Death, voluntary termination of employment after age 60, with 10 years of
service or Long-Term Disability or following receipt by the Participant of
written notice from the Company of the termination of the Participant’s
employment for Cause; (2) a reduction by the Company during the Effective Period
in the Participant’s then current base salary; (3) the failure by the Company to
continue to effect any material Plan in which the Participant was participating
immediately prior to the Effective Period other than as a result of the normal
expiration or amendment of any such Plan in accordance with its terms; or the
taking of any action, or the failure to act, by the Company which would
materially adversely affect the Participant’s continued participation in any
such Plan on at least as favorable a basis to the Participant’s participation as
in effect immediately prior to the Effective Period or which would materially
reduce the Participant’s benefits under any such Plan or deprive the Participant
of any material benefit enjoyed by Participant immediately prior to the
Effective Period; or (4) the relocation of the principal place of Participant’s
employment to a location 25 miles further from the Participant’s principal
residence. To qualify as Good Reason, a Participant must (i) give written notice
of an event constituting Good Reason within 90 days of its initial occurrence,
(ii) give the Company 30 days in which to cure such condition, and (iii)
actually terminate employment within two years following the initial occurrence
of the Good Reason condition and prior to the Scheduled Vesting Date.
 
5.            Delivery of Shares.
 
(a)            Employed through Scheduled Vesting Date(s).  If the Participant
is employed with the Company or Subsidiary through the Scheduled Vesting Date
the number of Shares equal to the number of RSUs that have vested shall be
delivered within 30 days following the Scheduled Vesting Date.
 
(b)            Employment Terminates Prior to Scheduled Vesting Date.
 

i. If the Participant terminates employment in accordance with Sections 4(a) or
4(c), the number of Shares equal to the portion of the RSUs that vested shall be
delivered within 30 days following the Scheduled Vesting Date.

 

ii. If the Participant’s employment terminates by reason of death or Long-term
Disability in accordance with Section 4(b), prior to the Scheduled Vesting Date,
the number of Shares equal to the RSUs that were subject to accelerated vesting
pursuant to Section 4 hereof, shall be delivered within 30 days of such
termination.

 

iii. If the Participant’s employment is terminated in connection with a “Change
in Control” as provided for in Section 4(d), and if the “Change in Control” also
constitutes a “change in control event” within the meaning of U.S. Department of
Treasury Regulation Section 1.409A-3(i)(5) (a “Section 409A CIC”), the number of
Shares equal to the Participant’s vested RSUs shall be delivered within 30 days
following such Section 409A CIC or date of such termination, whichever is the
later to occur.  Upon the occurrence of a Change in Control that is not a
Section 409A CIC, the Shares underlying the Participant’s vested RSUs shall be
delivered within 30 days following the Scheduled Vesting Date or such
termination, whichever is the earlier to occur, unless the termination occurs
before the Change in Control, in which case the RSUs vested pursuant to Section
4(d) will be paid within 30 days following the Scheduled Vesting Date, but in no
event later than the end of 2016.

--------------------------------------------------------------------------------

 
(c)          The Shares which the Award entitles the Participant to receive
shall be delivered to the Participant, subject to withholding as provided in
Section 12 below.
 
6.            Restrictions on Transfer.  In no event shall an Award granted
hereunder be voluntarily or involuntarily sold, pledged, assigned or transferred
by the Participant other than: (i) by will or the laws of descent and
distribution; or (ii) pursuant to the qualified domestic relations order (as
defined by the Internal Revenue Code); or (iii) by transfer by a Participant to
a member of the Participant’s Immediate Family, or to a partnership or limited
liability company whose only partners or shareholders are the Participant and
members of his Immediate Family.  However, any grant transferred shall continue
to be subject to all terms and conditions contained in the Agreement. 
“Immediate Family” mean the spouse, children or grandchildren of the
Participant.
 
7.            No Voting Rights.   The RSUs granted pursuant to this Award,
whether or not vested, will not confer any voting rights upon the Participant,
unless and until the Award is paid in Shares.
 
8.            Changes in Capitalization.   The RSUs granted under this Award
shall be subject to the provisions of Section 12.2 of the Plan relating to
adjustments to corporate capitalization.
 
9.            Covenant Not To Compete, Solicit or Disclose Confidential
Information.
 
(a)            The Participant acknowledges that the Participant is in
possession of and has access to confidential information, including material
relating to the business, products and/or services of the Company or Employer
and that he or she will continue to have such possession and access during
employment by the Company or Employer.  The Participant also acknowledges that
the Company’s (or Employer’s) business, products and services are highly
specialized and that it is essential that they be protected, and, accordingly,
the Participant agrees that as partial consideration for the Award granted
herein that should the Participant engage in any “Detrimental Activity,” as
defined below, at any time during his or her employment or during a period of
one year following his or her termination the Company or Employer shall be
entitled to: (i) recover from the Participant the value of any portion of  the
Award that has been paid; (ii) seek injunctive relief against the Participant;
(iii) recover all damages, court costs, and attorneys’ fees incurred by the
Company or Employer in enforcing the provisions of this Award, and (iv) set-off
any such sums to which the Company or Employer is entitled hereunder against any
sum which may be owed the Participant by the Company or Employer.

--------------------------------------------------------------------------------

 
(b)            “Detrimental Activity” for the purposes hereof, other than with
respect to involuntary termination without Cause, termination in connection with
or as a result of a “Change in Control” (as defined in Section 9(b) hereof), or
termination following a reduction in job responsibilities, shall include: (i)
rendering of services for any person or organization, or engaging directly or
indirectly in any business, which is or becomes competitive with the Company or
any Subsidiary; (ii) disclosing to anyone outside the Company, or any Subsidiary
or using in other than the Company’s or any Subsidiary’s business, without prior
written authorization from the Company or any Subsidiary, any confidential
information including material relating to the business, products or services of
the Company or any Subsidiary acquired by the Participant during employment with
the Company or any Subsidiary; (iii) soliciting, interfering, inducing, or
attempting to cause any employee of the Company or any Subsidiary to leave his
or her employment, whether done on Participant’s own account or on account of
any person, organization or business which is or becomes competitive with the
Company or any Subsidiary, or (iv) directly or indirectly soliciting the trade
or business of any customer of the Company or any Subsidiary.  “Detrimental
Activity” for the purposes hereof with respect to involuntary termination
without Cause, termination in connection with or as a result of a “Change in
Control”, or termination following a reduction in job responsibilities, shall
include only part (ii) of the preceding sentence.
 
10.          Nature of Grant.  In accepting the Award of RSUs, Participant
acknowledges that:
 
(a)            The Plan is established voluntarily by the Company, it is
discretionary in nature and it may be modified, amended, suspended or terminated
by the Company at any time, unless otherwise provided in the Plan and this Award
Agreement.
 
(b)            The grant of RSUs is a one-time benefit and does not create any
contractual or other right to receive an award or benefits in lieu of an award
in the future; future awards, if any, will be at the sole discretion of the
Company.
 
(c)            The Participant is voluntarily participating in the Plan.
 
(d)            An RSU is an extraordinary item that does not constitute
compensation of any kind for services of any kind rendered to the Employer, and
which is outside the scope of the Participant’s employment contract, if any.
 
(e)            The RSUs are not part of normal or expected compensation or
salary for any purpose, including, but not limited to, calculating any
severance, resignation, termination, redundancy, end of service payments,
bonuses, long-service awards, pension or retirement benefits or similar payments
and in no event should be considered as compensation for, or relating in any way
to, past services for the Company or the Employer.
 
(f)            The RSUs will not be interpreted to form an employment contract
or relationship with the Company; and furthermore, the RSUs will not be
interpreted to form an employment contract with any Subsidiary.

--------------------------------------------------------------------------------

 
(g)            This Agreement shall not confer upon the Participant any right to
continuation of employment by the Employer, nor shall this Agreement interfere
in any way with the Employer’s right to terminate the Participant’s employment
at any time, as may be permitted under local law.
 
(h)            The future value of the underlying Shares is unknown and cannot
be predicted with certainty.
 
(i)            If the RSUs vest and the Participant obtains Shares, the value of
those Shares acquired may increase or decrease in value.
 
(j)            In consideration of the grant of the RSUs, no claim or
entitlement to compensation or damages shall arise from termination of the RSUs
or diminution in value of the RSUs or Shares acquired upon settlement of the
RSUs resulting from termination of the Participant’s employment (for any reason
whatsoever and whether or not in breach of local labor laws) and the Participant
irrevocably releases the Company and the Employer (if different) from any such
claim that may arise; if, notwithstanding the foregoing, any such claim is found
by a court of competent jurisdiction to have arisen, then, by accepting this
Award, the Participant will be deemed irrevocably to have waived the
Participant’s entitlement to pursue such claim.
 
(k)            In the event of involuntary termination of Participant’s
employment (whether or not in breach of local labor laws), Participant’s right
to receive the RSUs and vest under the Plan, if any, will terminate effective as
of the date that Participant is no longer actively employed and will not be
extended by any notice period mandated under local law (e.g., active employment
would not include a period of “garden leave” or similar period pursuant to local
law); furthermore, in the event of involuntary termination of employment
(whether or not in breach of local labor laws), Participant’s right to receive
Shares pursuant to the RSUs after termination of employment, if any will be
measured by the date of termination of Participant’s active employment and will
not be extended by a notice period mandated under local law; the Committee shall
have the exclusive discretion to determine when the Participant is no longer
actively employed for purposes of the award of the RSUs.
 
(l)            Except as provided in the Plan, the RSUs and benefits under the
Plan, if any, will not automatically transfer to another company in the case of
a merger, take-over or transfer of liability
 
11.          Notices.  All notices required or permitted under this
Award Agreement shall be in writing and shall be delivered personally or by
mailing the same by registered or certified mail postage prepaid, to the other
party.  Notice given by mail as below set out shall be deemed delivered at the
time and on the date the same is postmarked.
 
Notices to the Company should be addressed to:
Cameron International Corporation
1333 West Loop South, Suite 1700
Houston, Texas 77027
Attention:  Corporate Secretary
Telephone:  713-513-3322



--------------------------------------------------------------------------------

 
12.           Tax and Social Insurance Withholding.
 
(a)            Regardless of any action the Company or Employer takes with
respect to any or all income tax (including foreign, federal, state and local
taxes), social insurance, payroll tax, payment on account or other tax-related
items related to Participant’s participation in the Plan and legally applicable
to him or her (“Tax-Related Items”), Participant acknowledges that the ultimate
liability for all Tax-Related Items legally due by Participant is and remains
his or her responsibility and may exceed the amount actually withheld by the
Company or Employer.  Participant further acknowledges that the Company or
Employer (i) make no representations or undertakings regarding the treatment of
any Tax-Related Items in connection with any aspect of the RSUs, including the
grant of the RSUs, the vesting of the RSUs, the conversion of the RSUs into
Shares or the receipt of any equivalent cash payment, the subsequent sale of any
Shares acquired at vesting, and (ii) do not commit to structure the terms of the
grant or any aspect of the RSUs to reduce or eliminate Participant’s liability
for the Tax-Related Items.
 
(b)            Prior to any relevant taxable or tax withholding event (“Tax
Date”), as applicable, Participant will pay or make adequate arrangements
satisfactory to the Company to satisfy all Tax-Related Items.  In this regard,
Participant authorizes the Company, Employer or their respective agents, at
their discretion, to satisfy the obligations with regard to all Tax-Related
Items by one or a combination of the following:  (i) accept a cash payment in
U.S. dollars in the amount of the Tax-Related Items, (ii) withhold whole Shares
which would otherwise be delivered to Participant having an aggregate Fair
Market Value, determined as of the Tax Date, or withhold an amount of cash from
Participant’s wages or other cash compensation which would otherwise be payable
to Participant by the Company or from any equivalent cash payment received upon
vesting of the RSUs, equal to the amount necessary to satisfy any such
obligation, (iii) withhold from proceeds of the sale of Shares acquired upon
issuance of the RSUs either through a voluntary sale or through a mandatory sale
arranged by the Company (on Participant’s behalf pursuant to this
authorization), or (iv) a cash payment to the Company by a broker-dealer
acceptable to the Company to whom Participant has submitted an irrevocable
notice of sale.
 
(c)            To avoid negative accounting treatment, the Company may withhold
or account for Tax-Related Items by considering applicable minimum statutory
withholding rates.  If the obligation for Tax-Related Items is satisfied by
withholding in Shares, for tax purposes, Participant is deemed to have been
issued the full number of Shares due to him or her at vesting, notwithstanding
that a number of Shares are held back solely for the purpose of paying the
Tax-Related Items due as a result of any aspect of Participant’s participation
in the Plan.  Finally, Participant shall pay to the Company or the Employer any
amount of Tax-Related Items that the Company or the Employer may be required to
withhold as a result of Participant’s participation in the Plan that cannot be
satisfied by the means previously described.  The Company may refuse to issue
Shares to the Participant if Participant fails to comply with his or her
obligations in connection with the Tax-Related Items as described herein.

--------------------------------------------------------------------------------

 
13.          Repatriation; Compliance with Laws. If the Participant is resident
or employed outside of the United States, the Participant may be required to
repatriate all payments attributable to the Shares and/or cash acquired under
the Plan (including, but not limited to, dividends and any proceeds derived from
the sale of the Shares acquired pursuant to the RSUs) in accordance with local
foreign exchange rules and regulations in the Participant’s country of residence
(and country of employment, if different). It is the Participant’s
responsibility to comply with all foreign exchange rules and all other local
compliance requirements that he or she may be subject to with respect to his or
her participation in the Plan.  In addition, the Participant is required to take
any and all actions, and consent to any and all actions taken by the Company and
its Subsidiaries, as may be necessary to allow the Company and its Subsidiaries
to comply with local laws, rules and regulations in the Participant’s country of
residence (and country of employment, if different).  The Participant is also
required to take any and all actions as may be necessary to comply with the
Participant’s personal legal, and tax obligations under local laws, rules and
regulations in the Participant’s country of residence (and country of
employment, if different).
 
14.          Securities Matters. The Company shall not be required to deliver
any Shares until the requirements of any federal, state or foreign securities or
other laws, rules or regulations (including the rules of any securities
exchange) as may be determined by the Company to be applicable are satisfied. If
the Participant is resident or employed outside of the United States, neither
the grant of the RSUs under the Plan nor the issuance of the underlying Shares
upon settlement of the RSUs is intended to be a public offering of securities in
the Participant’s country of residence (and country of employment, if
different). The Company has not submitted any registration statement, prospectus
or other filings to the local securities authorities in jurisdictions outside of
the United States unless otherwise required under local law.
 
15.          Legal Requirements and Risks. No employee of the Company or a
Subsidiary is permitted to advise the Participant on whether the Participant
should acquire Shares under the Plan. Acquiring Shares involves a degree of
risk. Before deciding to acquire Shares pursuant to the RSUs, the Participant
should carefully consider all risk factors relevant to the acquisition of Shares
under the Plan and the Participant should carefully review all of the materials
related to the RSUs and the Plan. In addition, the Participant should consult
with the Participant’s own financial advisor and legal advisor for professional
investment advice.
 
16.          Electronic Delivery/Acceptance. The Company may, in its sole
discretion, decide to deliver any documents related to the RSUs by electronic
means. The Participant hereby consents to receive such documents by electronic
delivery and agrees to participate in the Plan through an on-line or electronic
system established and maintained by the Company or a third party designated by
the Company.
 
17.          Consent to Collection, Processing and Transfer of Personal Data.
 
(a)            Pursuant to applicable personal data protection laws, the Company
and the Employer (if different) hereby notify the Participant of the following
in relation to the Participant’s personal data and the collection, processing
and transfer of such data in relation to the Company’s grant of this Award and
the Participant’s participation in the Plan. The collection, processing and
transfer of the Participant’s personal data are necessary for the Company’s
administration of the Plan and the Participant’s participation in the Plan. The
Participant’s denial and/or objection to the collection, processing and transfer
of personal data may affect the Participant’s participation in the Plan. The
Participant voluntarily acknowledges and consents (where required under
applicable law) to the collection, use, processing and transfer of personal data
as described herein.

--------------------------------------------------------------------------------

 
(b)            The Company and the Employer (if different) hold certain personal
information about the Participant, including the Participant’s name, home
address and telephone number, date of birth, social security number or other
employee identification number, salary, nationality, job title, any Shares or
directorships held in the Company, details of all awards or any other
entitlement to Shares awarded, canceled, purchased, vested, unvested or
outstanding in the Participant’s favor, for the purpose of managing and
administering the Plan (“Data”). The Data may be provided by the Participant or
collected, where lawful, from third parties, and the Company and Employer (if
different) will process the Data for the exclusive purpose of implementing,
administering and managing the Participant’s participation in the Plan. The Data
processing will take place through electronic and non-electronic means according
to logics and procedures strictly correlated to the purposes for which Data are
collected and with confidentiality and security provisions as set forth by
applicable laws and regulations in the Participant’s country of residence. Data
processing operations will be performed minimizing the use of personal and
identification data when such operations are unnecessary for the processing
purposes sought.  Data will be accessible within the Company’s organization only
by those persons requiring access for purposes of the implementation,
administration and operation of the Plan and for the Participant’s participation
in the Plan.
 
(c)            The Company and the Employer (if different) will transfer Data
amongst themselves as necessary for the purpose of implementation,
administration and management of the Participant’s participation in the Plan,
and the Company and the Employer may each further transfer Data to any third
parties assisting the Company in the implementation, administration and
management of the Plan. These recipients may be located in the European Economic
Area, or elsewhere throughout the world, such as the United States. The
Participant hereby authorizes (where required under applicable law) them to
receive, possess, use, retain and transfer the Data, in electronic or other
form, for purposes of implementing, administering and managing the Participant’s
participation in the Plan, including any requisite transfer of such Data as may
be required for the administration of the Plan and/or the subsequent holding of
Shares on the Participant’s behalf to a broker or other third party with whom
the Participant may elect to deposit any Shares acquired pursuant to the Plan.
 
(d)            The Participant may, at any time, exercise his or her rights
provided under applicable personal data protection laws, which may include the
right to (i) obtain confirmation as to the existence of the Data, (ii) verify
the content, origin and accuracy of the Data, (iii) request the integration,
update, amendment, deletion, or blockage (for breach of applicable laws) of the
Data, and (iv) to oppose, for legal reasons, the collection, processing or
transfer of the Data which is not necessary or required for the implementation,
administration and/or operation of the Plan and the Participant’s participation
in the Plan. The Participant may seek to exercise these rights by contacting the
Company’s Corporate Secretary’s Department.
 
18.          English Language. The Participant acknowledges and agrees that it
is the Participant’s express intent that the Notice of Grant of Award, the Award
Agreement, the Plan and all other documents, notices and legal proceedings
entered into, given or instituted pursuant to the RSUs, be drawn up in English.
If the Participant has received the Notice of Grant of Award, Award Agreement,
the Plan or any other documents related to the RSUs translated into a language
other than English, and if the meaning of the translated version is different
than the English version, the English version will control.

--------------------------------------------------------------------------------

 
19.          Governing Law; Venue.  All questions concerning the validity,
construction and effect of this Award Agreement shall be governed by the laws of
the State of Delaware, without reference to principles of conflict of laws.  Any
dispute concerning this Agreement will be resolved exclusively in the state or
federal courts in Harris County, Texas, and the Participant agrees to exclusive
venue and jurisdiction in such courts as a condition of receiving this Award.
 
20.          Appendix. Notwithstanding any provisions of this Award Agreement to
the contrary, the RSUs shall be subject to such special terms and conditions for
the Participant’s country of residence (and country of employment, if
different), as are set forth in the appendix to this Agreement (the “Appendix”).
Further, if the Participant transfers residency and/or employment to another
country, any special terms and conditions for such country will apply to the
RSUs to the extent the Company determines, in its sole discretion, that the
application of such terms and conditions is necessary or advisable in order to
comply with local law or to facilitate the operation and administration of the
RSUs and the Plan (or the Company may establish alternative terms and conditions
as may be necessary or advisable to accommodate the Participant’s transfer). In
all circumstances, the Appendix shall constitute part of this Award Agreement.
 
21.          Additional Requirements. The Company reserves the right to impose
other requirements on the RSUs, any Shares acquired pursuant to the RSUs, and
the Participant’s participation in the Plan, to the extent the Company
determines, in its sole discretion, that such other requirements are necessary
or advisable in order to comply with local law or to facilitate the operation
and administration of the RSUs and the Plan. Such requirements may include (but
are not limited to) requiring the Participant to sign any agreements or
undertakings that may be necessary to accomplish the foregoing.
 
22.          Section 409A.
 
(a)            This Award is intended to comply with Section 409A of the Code
and ambiguous provisions, if any, shall be construed in a manner that is
compliant with or exempt from the application of Section 409A, as appropriate. 
This Award shall not be amended or terminated in a manner that would cause the
Award or any amounts payable under the Award to fail to comply with the
requirements of Section 409A, to the extent applicable, and, further, the
provisions of any purported amendment that may reasonably be expected to result
in such non-compliance shall be of no force or effect with respect to the
Award.  The Company shall neither cause nor permit any payment, benefit or
consideration to be substituted for a benefit that is payable under this Award
if such action would result in the failure of any amount that is subject to
Section 409A to comply with the applicable requirements of Section 409A.  For
purposes of Section 409A, each payment under this Award shall be deemed to be a
separate payment.
 
(b)            Notwithstanding any provision of the Award to the contrary, if
the Participant is a “specified employee” within the meaning of Section 409A as
of the date of the Participant’s termination of employment and the Company
determines, in good faith, that immediate payments of any amounts or benefits
would cause a violation of Section 409A, then any amounts or benefits which are
payable under this Award upon the Participant’s “separation from service” within
the meaning of Section 409A which (i) are subject to the provisions of Section
409A; (ii) are not otherwise excluded under Section 409A; and (iii) would
otherwise be payable during the first six-month period following such separation
from service shall be paid on the first business day next following the earlier
of (1) the date that is six months and one day following the Date of termination
or (2) the date of the participant’s death.
 
23.          Not Providing Advice.  The Company is not providing any tax, legal
or financial advice, nor is the Company making any recommendations regarding
Participant’s participation in the Plan, or Participant’s acquisition or sale of
the Shares underlying the RSUs.  Participant is hereby advised to consult with
his or her own personal tax, legal and financial advisors regarding his or her
participation in the Plan before taking any action related to the Plan.
______________________________________
 
 

--------------------------------------------------------------------------------